Citation Nr: 1131582	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  05-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a skin disorder other than of the fingers, including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1954 to April 1956, and February 1957 to August 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was thereafter transferred to the RO in Reno, Nevada.  

In pertinent part, in June 2007 the Board remanded this claim for a VA examination of the skin; however, the Veteran did not attend that examination.  This issue was again remanded in February 2009 for a VA examination of the skin because the Veteran showed good cause for his failure to report for the previously scheduled examination.  A May 2009 VA examination was provided and the Board granted service connection for a skin disorder affecting the Veteran's fingers.  Most recently, in June 2010, the Board remanded the issue of service connection for a skin disability for a VA examination wherein the nature and etiology of any identified skin disability, other than of the fingers, was to be considered.  Although the Veteran was afforded a VA examination in July 2010, the nexus opinion is not in compliance with the remand order.  

As noted in the June 2010 remand, the Veteran recently contended that he retired because of his service-connected cervical and thoracolumbar spine disorders.  The record shows that he has other service-connected disorders that are not before the Board at this time.  The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is therefore referred to the RO for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To review, service treatment records show that the Veteran was treated in service for keratoses of the nose and cheek.  

Private medical records also document treatment for keratoses since at least 1993, and note that the Veteran's skin was sun-damaged.  An October 2002 statement from Robert B. Strimling, M.D., indicated that he saw the Veteran in August 2000 for multiple actinic keratoses of the forehead, and for squamous cell carcinoma of the right temple.  The Veteran also had scattered keratoses on his trunk.  Liquid nitrogen destruction was used to treat the actinic keratoses, and excisional biopsy of the right temple lesion was performed.  

The Veteran was afforded a May 2009 VA examination wherein he reported that he first had skin cancer in 1999.  He was diagnosed as having skin cancer of the left temple with no residuals.  In an August 2009 addendum, the examiner explained that following review of the claims folder, his findings and opinion remained unchanged.  

As previously noted in the June 2010 remand, service treatment records show that the Veteran had actinic keratoses in service.  The post-service records since at least 1993 document treatment for actinic keratoses, and skin cancer of the temple around 1999.  The May 2009 examiner acknowledged the skin cancer diagnosis, but concluded that there were no current residuals.  It was unclear from that examination report whether a scar remained from the removal of the lesion.  The remand specifically noted that the examiner did not address the Veteran's actinic keratoses.  

Given that the May 2009 examiner did not adequately address the Veteran's skin disorders other than of his fingers, the Board found that further VA examination was necessary.  As such, the claim was remanded to afford the Veteran another examination, wherein the examiner was requested to determine the nature, extent and etiology of any skin disability, other than of the fingers, and including any residual scars from skin cancer removals.  

In July 2010 the Veteran was afforded a VA contract examination, and the claims file was reviewed.  The examiner generally described the Veteran as credible, cooperative and friendly throughout the examination.  The examiner reviewed the Veteran's medical history, which included his presumed exposure to Agent Orange while in service in Vietnam in 1971, as well as his reported removal of a dermatological lesion from his left temporal region in 1991.  The Veteran reported no complaints following removal of the skin cancer, and no current use of medication for the same.  

On physical examination, the left temporal region showed no scarring, no discoloration, no abnormalities, and no disfigurement.  There was no localized tenderness, and the Veteran was not receiving treatment on the skin surrounding the right temporal region.  There were no local symptoms or any systematic symptoms, such as fever.  There was no evidence of any residual malignancy any clinical signs of or reported benign neoplasms.  There was no evidence of urticaria or vasculitis.  There was no evidence of chloracne, and hyperhidrosis was not detected.  As such, the examiner diagnosed status-post skin cancer removal in 1991 from the left temporal region.  The examiner noted that no skin disability had been identified; however, there was a history of skin cancer without residuals or further complications since surgically removal in 1991.  

Although the examiner determined that there was not a current disability, he did not address or discuss the Veteran's actinic keratoses, which is one of the reasons the examination was ordered by the June 2010 Board remand.  VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary in order for the examiner to provide a clarifying opinion as to the etiology of the Veteran's skin disabilities, other than of the fingers, that specifically discusses the Veteran's actinic keratoses, including the December 2003 private diagnosis.  

In addition, based upon information obtained from the Veteran's service personnel and treatment records, herbicide exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).

With respect to the question of medical nexus, because the Veteran does not appear to have a skin problem listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's skin condition and military service, in particular the presumed exposure to herbicides during service in Vietnam.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As such, the Board finds that when providing a nexus opinion, the VA examiner is required to determine whether any diagnosed skin condition of other than the fingers is causally related to active service, to include exposure to herbicides.

The Board observes that records from Las Vegas Skin & Cancer from December 2003 to January 2004 are of record.  With the Veteran's assistance as necessary, records pertaining to treatment of the skin other than the fingers from January 2004 to the present, should be obtained and associated with the Veteran's claims folder.  See 38 C.F.R. § 3.159.  

In addition, the 2002 letter from Dr. Strimling is of record; however, there are no corresponding treatment notes, and it is unclear whether he continued to treat the Veteran for a skin disorder.  As such, with the Veteran's assistance as necessary, records pertaining to treatment of the skin, other than the fingers, should be obtained and associated with the Veteran's claims folder.  Id. 

Finally, any outstanding VA treatment records pertaining to the Veteran's skin condition should be obtained and associated with the claims folder.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  With the Veteran's cooperation as necessary, request Las Vegas Skin & Cancer records pertaining to the Veteran's skin, since January 2004.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  With the Veteran's cooperation as necessary, request records pertaining to the Veteran's skin from Robert B. Strimling, M.D, and associate them with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  VA treatment records pertaining to the Veteran's skin problems, should be obtained and associated with the claims folder.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  Following receipt of any outstanding records, forward the Veteran's claims file to the examiner who conducted the July 2010 examination for an addendum, if available.  If that individual is no longer available, any examiner can provide the following opinion. 

The examiner must fully explain all findings and opinions in sufficient detail, addressing the Veteran's history of actinic keratoses, including the December 2003 private diagnosis, and considering whether he now has actinic keratosis.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that any skin disorder other than of the fingers was proximately due to or the result of service, to include exposure to herbicides. 

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.

5.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


